Title: Acct. of the Weather in April [1775]
From: Washington, George
To: 




Apl. 1. Cool, with the Wind at No. Wt.
 


2. Wind in the same place, and weather Cool.
 


3. Wind at No. Wt.—fresh & Cool all the forepart of the day—latter part moderate—Wind Southerly.
 


4. Misting, & Raining more or less all day with but little Wind and that Southerly.
 


5. Wind very fresh and Cold from the No. West all day.
 


6. A hard frost—day colder & wind harder from the same Quarter than yesterday.
 



7. Pleasant forenoon, but rather cool & Raw afterwards notwithstandg. the Wind was Southerly.
 


8. Rather Cool, Wind, what there was of it at No. East.
 


9. Again Cool, & Wind still at No. East.
 


10. Lowering all day with the wind at No. Et.
 


11. Misting all day and a good deal of Rain in the Night—with the Wind at No. Et.
 


12. Raining in the forenoon but clear afterwards.
 


13. Clear but Windy from the No. West & Cool.
 


14. Very Cool & Wind very hard at No. West.
 


15. Very pleasant. Wind what little there was Southerly.
 


16. Warm & towards the Evening lowering. Wind very fresh from the So. West.
 


17. Wind very fresh from the Southwest with Rain in the Night.
 


18. A little Rain in the Morning but clear, & the wind hard, & cold from the Westward afterwards.
 


19. Wind hard from the same Quarter till Night & clear.
 


20. Wind very hard from the Southwest. Clear.
 


21. Wind more moderate from the Eastward.
 


22. Not much Wind in the forenoon but pretty fresh afterwards from the Southward and very warm.
 


23. Wind Southerly and very warm all day.
 


24. Wind, what little there was of it, Easterly but warm notwithstanding.
 



25. Wind fresh from the Westward all day & rather hard from thence in the Morng.
 


26. Clear & pleasant but rather warm.
 


27. Lowering & Misting with rain at Night.
 


28. Clear and a little warm. Wind Southerly.
 


29. Wind Southerly & warm.
 


30. Lowering—Wind Easterly with Showers of Rain.
